

Exhibit 10.1
THIS LICENSING AND PUBLISHING AGREEMENT


THIS LICENSING AND PUBLISHING AGREEMENT (“Agreement”) is effective as of the
17th day of January 2008 (“Effective Date”), by and between Collexis Holdings,
Inc. (“Collexis”), a Nevada corporation with offices located at 1201 Main
Street, Columbia, SC, 29201, and VersusLaw, Inc. (“VersusLaw”), a Washington
corporation with offices located at 8383 158th Ave. NE, Redmond, Washington,
98052.


I. WHEREAS, Collexis operates electronic research entities in Europe and the
United States, which provides access to various collections of medical, legal,
and pharmaceutical research materials for its clients; and


II. WHEREAS, VersusLaw operates an electronic legal research service from
Redmond Washington, which provides access to various collections of primary
legal resource materials for its clients; and


III. WHEREAS, Collexis desires to license and include certain of VersusLaw’s
legal-related collection of opinions for use in Collexis' own databases.


NOW THEREFORE, in consideration of the mutual promises herein and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


Part 1. Definitions.



1.1 Licensed Data.
“Licensed Data” shall mean a copy of the unique compilation of certain
unenhanced public domain documents or case content of Versuslaw database
enumerated in Exhibit A and delivered to Collexis as set forth in Section 6.1 in
accordance with the terms of this Licensing Agreement.




1.3 Collexis.
“Collexis” means Collexis Holding, Inc., its subsidiaries, successors and
assigns.




1.4 VersusLaw.
“VersusLaw” means VersusLaw, Inc., its subsidiaries, successors and assigns.



Part 2. Grant of License.


2.1 Grant. Upon and coincident with the Closing, VersusLaw grants to Collexis
the non-exclusive, transferable, perpetual, irrevocable, fully paid, worldwide
right and license to use the Licensed Data for any use whatsoever, including,
without limitation, to compile or recompile; combine, mix or commingle with
other data; digitize; reproduce or copy; or publish, store, market or
distribute, by whatever means whatsoever, with full rights of sublicense for any
purpose and under any terms whatsoever. It is understood and agreed that any
data, case content, information or other such material constituting Versuslaw
database, other than the Licensed Data in Exhibit A (the “Non-Licensed Data”),
is outside the scope and boundaries of this Agreement; such Non-Licensed Data
includes, but is not limited to, editorial products of VersusLaw, editorial
products of third parties and any products which VersusLaw licenses from third
parties.
 

--------------------------------------------------------------------------------


 
2.1(b): In furtherance of, and without limitation to the rights granted under
Part 2.1, Collexis shall have the specific right(s):


2.1(b)(1): To advertise, market, distribute, license and sublicense for use,
pledge, encumber, assign, lease and rent copies of the Licensed Data, directly
or indirectly, for distribution to end users; and


2.1(b)(2): To permit customers of Collexis, or its subsidiaries, to download,
print or electronically copy Licensed Data.


Part 3. License Fee.


3.1 Collexis hereby agrees to pay to VersusLaw license fees pursuant to this
Agreement and upon execution of this Agreement (the "Closing") in the amount of
One Million Three Hundred Eighty Five Thousand Dollars ($1,385,000) for the
Licensed Data, which shall be paid as follows:



(a)
Seven Hundred Fifty Thousand Dollars ($750,000), which amount shall be payable
in cash as follows:




(i)
One hundred thousand dollars ($100,000) at Closing,

(ii)
Six hundred fifty thousand dollars ($650,000) thirty (30) days thereafter, which
amount shall be evidenced by a promissory note and security agreement in the
form of Exhibit B attached hereto (the "Secured Note") delivered at the Closing
and shall be secured by accounts receivable of Collexis as set forth in the
Secured Note; and




(b)
Six hundred thirty five thousand dollars ($635,000) in shares of Collexis common
stock at Closing, which for purposes hereof shall result in the subscription for
and issuance of eight hundred forty six thousand six hundred and sixty six
(846,666) shares of Collexis common stock, based on an agreed value of
seventy-five cents ($0.75) per share (the "Stock") pursuant to the Investor
Letter (as defined below); provided, however, that VersusLaw shall have first
completed Collexis’ Investor Letter, a copy of which form is attached hereto and
marked as Exhibit C (the “Investor Letter”). Collexis shall instruct its
transfer agent to deliver to VersusLaw a certificate for the Stock promptly
after Closing. The parties agree that the Stock shall be “restricted securities”
under Rule 144. Collexis represents and warrants that it has made as of the
Closing and shall make thereafter all necessary filings with the SEC as required
under the Securities Act of 1933 and to take such other actions as are
reasonably requested by VersusLaw, including, without limitation, the issuance
of legal opinions if required, so as to permit VersusLaw to sell the Stock in
accordance with such Rule.



Part 4. Copyright, Source, and Methodology.


4.1 Copyright. Collexis acknowledges and agrees that Versuslaw claims only a
compilation copyright with respect to the Licensed Data. Collexis acknowledges
that VersusLaw does not claim copyright protection for any data subject to this
Licensing Agreement that originated as a decision from any court, irrespective
of the databasing methods employed to maintain said decisions. Furthermore,
VersusLaw acknowledges and agrees that it cannot and will not assert a claim of
copyright against any new compilation(s) Collexis might create by combining the
Licensed Data with other data and/or adding enhancements of Collexis' own
design, methodology
 

--------------------------------------------------------------------------------


 
and/or implementation, all of which actions Collexis is hereby expressly granted
the right to undertake if it so elects.
 
4.2 Source and Methodology. Without limiting the warranties contained in Section
4.1 and 5.1 of this Agreement below, VersusLaw hereby warrants that in compiling
and amassing the primary research materials for the Licensed Data under this
Licensing Agreement, it receives said material through: a) downloads from
courts, b) uploads from courts, c) scanning hard copy opinions from courts and
official sources, and d) keyboarding opinions received from courts and official
sources. VersusLaw further warrants that as to all other materials it does or
may provide under the terms of this Licensing Agreement, the above is an
accurate description of the methodologies employed to source all primary
materials.


Part 5. Warranties, Disclaimer, and Infringement, and Indemnification.


5.1 Warranties.


5.1(a) Each party warrants and represents that:


1) it has the full and exclusive right and power to enter into and perform
according to the terms of this Agreement, and that it has all rights necessary
to grant the rights granted herein, and


2) all corporate action on the part of its officers, directors and members that
is necessary for authorization, execution and delivery of this Agreement and the
performance of its obligations hereunder has been duly taken.


5.1(b) Versuslaw represents and warrants that it has good and marketable title
to the Licensed Data and has the right to license the Licensed Data in
accordance with the terms of this Licensing Agreement, free and clear from any
and all claims by third parties. To the best of Versuslaw's knowledge, Versuslaw
has not interfered with, infringed upon, misappropriated or otherwise come into
conflict with any copyright or intellectual property rights of third parties in
creating and compiling of the unique compilation that constitutes the Licensed
Data or its use or licensing hereunder.


5.1(c) VersusLaw hereby represents and warrants to Collexis that, through the
use by it, the media on which the Licensed Data are furnished shall be free from
defects in materials and workmanship under normal use; and it will not receive
or experience any virus, worm, trap door, back door, timer, clock, counter or
other limiting routine, instruction, design or device that would erase any of
its respective data or information or otherwise cause any respective systems to
become inoperable or incapable of being used in the full manner for which it was
design and created (collectively, a "Disabling Code.) In the event a Disabling
Code is identified, VersusLaw shall take all steps necessary, at no additional
cost to Collexis and within five (5) days of notice thereof, to restore and/or
reconstruct any and all Licensed Data lost as a result of such Disabling Code.


5.2 Disclaimer of All Other Warranties


5.2(a) Except for the express warranties set forth in this Licensing Agreement,
VersusLaw provides the Licensed Data to Collexis on an “as is” basis, without
warranty of any kind,
 

--------------------------------------------------------------------------------


 
either express or implied, including, but not limited to, the implied warranties
of merchantability and fitness for a particular purpose and without limitation
as to the price, market position, distribution channels, and name of the
products of the parties, as well as the media and platforms on which products
will be available. Further, VersusLaw does not warrant, guarantee, or make any
representations regarding the use, or the results of the use, of any materials
licensed hereunder in terms of accuracy, reliability, currentness, or otherwise.
The entire risk as to the result and performance of the Licensed Data is hereby
assumed by Collexis and each successor-in-interest or assign thereof. It is
understood and agreed by the parties that Collexis is relying entirely on its
inspection of the Licensed Data as provided for in Section 6.2 below in
accepting the Licensed Data "as is" in accordance with the terms of this
Section.


5.3 Infringement and Indemnification


5.3(a) Each Party acknowledges and understands that it is the intent of Collexis
to change, modify, enhance, otherwise customize and combine the Licensed Data
with other data owned or licensed by Collexis for optimum usage and performance
on Collexis' or its subsidiaries’ online service and/or web site. As a result of
these intended and/or anticipated changes, each party shall indemnify and hold
the other harmless (and the other’s directors, officers, employees and agents),
from and against any liability, loss, claim, demand, cost, attorneys’ fees, or
other expenses reasonably and actually incurred that may arise as a result of a
claim or other action by a third party arising out of or in connection with the
breach of the representations and warranties of this Agreement.


5.3(b) The representations and warranties contained herein are continuous in
nature and shall be deemed to have been made by the proponent thereof upon and
coincident with the execution of this Agreement.


5.3(c) The representations and warranties contained within Parts 4 and 5 are the
only warranties of any kind, either express or implied given by the parties
hereto. VersusLaw specifically disclaims all express or implied warranties of
merchantability or fitness for a particular purpose. In no event shall either
party, their affiliates or suppliers, be liable to another party, its affiliates
or any other third party claiming directly or through any of the foregoing
parties, for any consequential, incidental, indirect, economic, punitive or
other damages of any kind resulting from the use of the Licensed Data,
including, but not limited to, loss of revenues, profits or goodwill, even if
the party causing such damages had been advised of the possibility of such
damages.


Part 6. Delivery of Data.


6.1 VersusLaw shall deliver the Licensed Data to Collexis in an electronic
format acceptable for use by Collexis commencing with the Closing; with the
proviso that VersusLaw shall have received at Closing the cash and stock
payments in accordance with Sections 3.1(a)(i) and (b). At the election of
Collexis, the methodology of delivery may include, but is not limited: a)
delivery of data on large capacity hard drives, CD -ROM, DVD, data tape, or a
site commonly referred to as an “FTP” site.


6.2 Upon delivery of data subject to this Agreement, both initial and any
ongoing delivery, Collexis shall have ten (10) days to review the delivered
data, perform preliminary integration of
 

--------------------------------------------------------------------------------


 
 
the data into Collexis' own database, advance whatever enhancements it intends
to add (if any), and otherwise satisfy itself that the data it has received
complies with the terms and conditions of this agreement. Should Collexis claim
that the Licensed Data does not comply with the terms of this Agreement, it
shall notify VersusLaw of the reason it rejects such data, whereupon VersusLaw
shall make reasonable commercial efforts to satisfy the objections of Collexis
or, if VersusLaw disputes Collexis' claim, the parties shall attempt to
negotiate a settlement of any disagreements concerning the delivery of the
Licensed Data prior to undertaking any remedies.


Part 7. Marketing and Sale Provisions


Subject to the terms and conditions of this Agreement and any modifications
thereof, Collexis shall have the sole discretion to set and determine all terms
and conditions for access by users to the Licensed Data and pricing for access
thereto including, without limitation, the price, market position, distribution
channels, name(s) of products and/or services, as well as the media and
platforms on which the products and/or services will be available.


Part 8. Term


VersusLaw acknowledges and agrees that, subject to the terms of this Licensing
Agreement, the license of the Licensed Data hereunder shall be for a perpetual
term to Collexis, without further payment beyond that called for in Part 3
above.


Part 9. Confidential Information.


9.1 Each party agrees not to disclose to any third party:



 
(a)
any information regarding the other party’s business (excluding the Licensed
Data), including, without limitation, marketing plans and financial information,
that has been designated in writing at or before the time of such disclosure as
“Confidential Information”;




 
(b)
any correspondence, e-mail, cable, telex, telefax, or other communication
between the parties regarding the existence of this Agreement, or any terms,
conditions, or provisions thereof; or




 
(c)
This Agreement;



provided, however, the foregoing restrictions shall not prohibit either party
from disclosing any such information or this Agreement if such information or
this Agreement:



 
1)
is previously known to the receiving party,

 
2)
is or becomes publicly known through no wrongful act of the receiving party,

 
3)
is received by the receiving party from a third party without restriction, or

 
4)
is required to be disclosed by law or court order (the party required to
disclose under this provision shall, prior to any disclosure, give the other
party prompt notice of the intended disclosure and opportunity to make formal
protest to the authority requiring disclosure) or as required by qualified
private investors during a formal due diligence process.

 

--------------------------------------------------------------------------------


 
Part 10. Relationship of the Parties.


The rights and powers granted hereunder are solely those of a licensee. Nothing
in this Agreement shall be construed as making either party the partner, joint
venturer, agent, employer, or employee of the other. Neither party shall have
the authority to make any statement, representation or commitment of any kind,
or to take any action which shall be binding on the other, except as provided
for herein or authorized in writing by the party to be bound.


Part 11. Taxes.


All sales, use, service, or other taxes, howsoever levied, and whether or not
based on the license granted under this Agreement are the responsibility of the
individual parties.


Part 12. Remedies Cumulative.


In the event a party is in default hereunder, the non-breaching party may elect
to not perform its obligations under this Agreement, in addition to any other
right or remedy available at law or in equity. The parties further agree that
remedies at law may be inadequate to protect against a breach of this Agreement,
and consent to the granting of injunctive relief, whether temporary, preliminary
or final.


Part 13. Notice.


Each notice, request or demand, or other communication or document to be given
or made hereunder, shall be given in writing, by letter, telefax, or telex
addressed as follows:


If to Collexis:


Collexis Holdings, Inc.
1201 Main Street, Suite 980
Columbia, SC 29201


With a copy to:


Mr. Frank McDaniel, Esq.
McDaniel & Henry, LLP
PO Box 681235
Marietta, Georgia 30068-0021
Fax: 404.393.5916


If to VersusLaw:


VersusLaw, Inc.
8383 158th Ave NE, Suite 250
Redmond, WA 98052


or to such other address as a party shall have specified to the other in writing
in accordance with this part 13. All notices or other communications by letter
or personal delivery shall be deemed to be duly given or made when delivered;
all notices or other communications transmitted by wire,
 

--------------------------------------------------------------------------------


 
telex or telefax shall be deemed to be duly given or made when dispatched,
provided that the recipients answer back or confirmation relating thereto has
been received. Notices or other communications received on Saturday, Sunday,
public holiday, or after 5:00 p.m. shall be deemed to have been received on the
next following working day in the place received.


Part 14. Waiver.


A single waiver of any provision of this Agreement does not operate as a
continuing or ongoing waiver of any rights that either party may have against
the other party.


Part 15. Governing Law.


This Agreement and all actions contemplated shall be governed by and construed
in accordance with the laws of the State of Washington without regard to the
principles of conflicts of law. The parties agree that venue for any action to
enforce this Agreement shall be brought in the Federal District courts of the
Western District of Washington, Seattle, Washington.


Part 16. Attorneys Fees.


In the event of a lawsuit between the parties, the substantially prevailing
party shall be entitled to an award of its attorneys’ fees and expenses in
addition to any other rights and remedies to which it may be entitled.


Part 17. Force Majeure.


Neither party shall bear any responsibility or liability for any losses arising
out of any delay or interruption of its performance of obligations under this
Agreement due to any act of God, act of governmental authority, or due to war,
flood, civil commotion, labor difficulty, severe or adverse weather conditions,
lack or shortage of electrical power or any other cause beyond the reasonable
control of the party delayed.


Part 18. Assignment.


Neither party may assign this Agreement in whole or in part without the prior
written consent of the other party, which consent shall not be unreasonably
withheld. Notwithstanding the foregoing, either party may assign or transfer the
entirety of (a) this Agreement to any person who acquires, controls, is
controlled by or under common control with such party as long as such party
agrees in writing to assume and perform all of the obligations of the assigning
party under this agreement or (b) the Licensed Data.


Part 19. Entire Agreement/Amendment.


This Agreement sets forth the entire understanding as between the parties
relating to the subject matter contained herein and merges all prior discussions
between them with respect to that subject matter. No modification or amendment
of this Agreement shall be effective unless it is set forth in writing duly
executed by or on behalf of both parties.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date, above.



--------------------------------------------------------------------------------


 
Collexis Holdings, Inc.
 
VersusLaw, Inc.
                         
By:
/s/ William D. Kirkland                       
William Kirkland
 
By:
/s/ Joe W. Acton                                  
Joe W. Acton
   
President
   
President
 

 

--------------------------------------------------------------------------------





